Title: From James Madison to James Monroe, 29 July 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier July 29. 1823
        
        I am giving you more trouble & of a more disagreeable sort than I could wish: but an enquiry into the case of General Jackson’s appointment in May 1814 involves circumstances not to be fully elucidated without a resort which you have kindly permitted.
        
        On the 14th. of May 1814. The Secy. of War proposed to me, then here, to make Jackson a Brigadier with a brevet commission of Majr. General till the vacancy made by Hampton could be filled by the Senate at its ensuing session. On the 17th. I answered, send me the Commissions. On the 20th. the Secy. mentioned nakedly that Harrison had resigned his Commission, and inclosed one Commission without alluding to any inclosure. My answer on the 24th. shews that I understood it to be for the brevet, as it intimated the omission of the preliminary one of Brigadier. The Secretary was silent, and no other Commission sent.
        What then was the identical Commission of Majr. Genl. sent to Jackson by the Secy. on the 28th. of May?
        Was it the Commission inclosed to me on the 20th. and understood by me to be for the brevet? and if so was it a blank one, or filled up with the brevet appt.? If the former it was used for a purpose contrary to the known intention of the P: if the latter there must have been an erasure which could only be ascertained by the Comn. itself in the hands of Gen: Jackson.
        Could it have been a Comn. signed & left in the Dept. for ordinary contingences & inferior grades? This is rendered the more improbable by the apparent necessity of my calling for Commissions to be signed, and by the one actually inclosed to me on the 20th. If any lights can be properly obtained on this point, I should be glad of them. The point itself is of more than mere curiosity. When do you make your next visit to Albemarl⟨e⟩. With great esteem yours
        
          James Madison
        
      